UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6210


MUHAMMAD AL-MUJAHIDIN, a/k/a John Hamilton,

                Plaintiff – Appellant,

          v.

J. HARRIS; SHARONDA SUTTON; PERCY JONES; WARDEN STEVENSON;
LEROY CARTLEDGE; SERGEANT ESTERLINE; OFFICER     BECKETT, et
al, In Their Indivd Capacitys; OFFICER JOE FANT,

                Defendants – Appellees,

          and

INV BEACH,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.      Bruce H. Hendricks, District
Judge. (9:13-cv-00022-BHH)


Submitted:   June 30, 2015                 Decided:   August 6, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Muhammad Al-Mujahidin, Appellant Pro Se. Roy F. Laney, Thomas
Lowndes Pope, Jayme Leigh Shy, Damon C. Wlodarczyk, RILEY, POPE
& LANEY, LLC, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Muhammad       Al-Mujahidin          appeals    the        district    court’s       order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2012) complaint.                               The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012).                   The magistrate judge recommended

that relief be denied and advised Al-Mujahidin that failure to

file     timely       objections          to   this    recommendation          could        waive

appellate       review     of       a    district     court       order     based     upon    the

recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                   Wright v.

Collins,        766 F.2d 841,       845-46     (4th     Cir.       1985);    see      also

Thomas v. Arn, 474 U.S. 140 (1985).                           Al-Mujahidin has waived

appellate       review     of       the     district     court’s          dismissal    of     his

excessive-force claim based on collateral estoppel by failing to

file specific objections on this issue after receiving proper

notice.

       With      regard        to       Al-Mujahidin’s       other        claims,     we     have

reviewed the record and find no reversible error.                              Accordingly,

we     affirm     for     the       reasons    stated        by     the    district        court.

Al-Mujahidin v. Harris, No. 9:13-cv-00022-BHH (D.S.C. Jan. 27,

                                                3
2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4